DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-18 and 20-28 are pending 
Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/180421 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 

Applicant’s arguments in light of amendments of independent claim and in view of Specification are persuasive. The rejection of the claims is withdrawn.

				       Allowable Subject Matter
Claims 1-18 and 20-28 are allowed.
   Reason for allowance
The invention defined in claim 1 is not suggested by the prior art of record. 
The prior art of record (in particular, Kelts; A. David US 20180012324, Rowe; Bradley Markus US 20190097802, YOO; Byungin US 20180060648, Chan; Yuk L US 20190163962, Anderson; Glen J. US 20150078628, Green; LeeRand Michelle US 20190110165, Clines; Darryl US 20200349522, DHARMAR; Venkatesh US 20210118084, Chalikwar; Sarang US 20210365932, Dande; Pratap US 20220021666, Kolo; Brian Andrew US 20070046477 and Smith, Christopher F. US 20020083008 ) singly or in combination does not disclose, with respect to independent claim 1 “identifying, by the RPS, user-designated hosted information;
comparing the user-designated hosted information to the base truth information;
responsive to the user-designated hosted information matching the base truth
information to within a match threshold, designating the user-designated
hosted information as trustworthy and genuinely representing the user; and
identifying, comparing, and designating as trustworthy and genuinely representing
the user a plurality of hosted images comprising a user’s hosted image
gallery.” in combination with the other claimed features as a whole.
Therefore independent claim 1 is allowed.
Dependent claims 2-18 and 20-28 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493